

115 S1704 IS: Veterans Visa and Protection Act of 2017
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1704IN THE SENATE OF THE UNITED STATESAugust 2, 2017Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to establish a veterans visa program to permit
			 veterans who have been removed from the United States to return as
			 immigrants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Visa and Protection Act of 2017. 2.DefinitionsIn this Act:
 (1)Crime of violenceThe term crime of violence means an offense defined in section 16 of title 18, United States Code— (A)that is not a purely political offense; and
 (B)for which the noncitizen has served a term of imprisonment of at least 5 years.
 (2)Deported veteranThe term deported veteran means a veteran who— (A)is a noncitizen; and
 (B)(i)was removed from the United States; or (ii)is abroad and is inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).
 (3)NoncitizenThe term noncitizen means an individual who is not a national of the United States, as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)).
 (4)SecretaryThe term Secretary means the Secretary of Homeland Security. (5)Service memberThe term service member means an individual who is serving as—
 (A)a member of a regular or reserve component of the Armed Forces of the United States on active duty; or
 (B)a member of a reserve component of the Armed Forces in an active status.
 (6)VeteranThe term veteran has the meaning given such term under section 101(2) of title 38, United States Code. 3.Return of noncitizen veterans removed from the United States; status for noncitizen veterans in the United States (a)In general (1)Duties of SecretaryNot later than 180 days after the date of the enactment of this Act, the Secretary shall—
 (A)establish a program and application procedure to permit— (i)a deported veteran who meets each requirement under subsection (b) to enter the United States as an alien lawfully admitted for permanent residence; and
 (ii)a noncitizen veteran in the United States who meets each requirement under subsection (b) to adjust status to that of an alien lawfully admitted for permanent residence; and
 (B)cancel the removal of any noncitizen veteran ordered removed who meets each requirement under subsection (b) and allow the noncitizen veteran to adjust status to that of an alien lawfully admitted for permanent residence.
 (2)No numerical limitationsNothing in this section or in any other law may be construed to apply a numerical limitation on the number of veterans who may be eligible to receive a benefit under paragraph (1).
				(b)Eligibility
 (1)In generalNotwithstanding any other provision of law, including sections 212 and 237 of the Immigration and Nationality Act (8 U.S.C. 1182 and 1227), a veteran shall be eligible to participate in the program established under subsection (a)(1)(A), or for cancellation of removal under subsection (a)(1)(B), if the Secretary determines that the veteran—
 (A)was not ordered removed, or removed, from the United States due to a criminal conviction for— (i)a crime of violence; or
 (ii)a crime that endangers the national security of the United States for which the noncitizen has served a term of imprisonment of at least 5 years; and
 (B)is not inadmissible to, or deportable from, the United States due to a criminal conviction described in subparagraph (A).
 (2)WaiverThe Secretary may waive the application of paragraph (1)— (A)for humanitarian purposes;
 (B)to ensure family unity; (C)due to exceptional service in the United States Armed Forces; or
 (D)if such waiver otherwise is in the public interest.
 4.Protecting veterans and service members from removalNotwithstanding any other provision of law, including section 237 of the Immigration and Nationality Act (8 U.S.C. 1227), a noncitizen who is a veteran or service member may not be removed from the United States unless the noncitizen has a criminal conviction for a crime of violence.
 5.Naturalization through service in the Armed Forces of the United StatesAn alien who has obtained the status of an alien lawfully admitted for permanent residence pursuant to section 3(a) shall be eligible for naturalization through service in the Armed Forces of the United States under sections 328 and 329 of the Immigration and Nationality Act (8 U.S.C. 1439 and 1440), except that—
 (1)when determining whether the noncitizen is a person of good moral character, disregard the ground on which the noncitizen was—
 (A)ordered removed, or was removed, from the United States; or
 (B)rendered inadmissible to, or deportable from, the United States; and
 (2)any period of absence from the United States due to the noncitizen having been removed, or being inadmissible, shall be disregarded when determining if the noncitizen satisfies any requirement relating to continuous residence or physical presence.
 6.Access to military benefitsAn alien who has obtained the status of an alien lawfully admitted for permanent residence pursuant to section 3(a) shall be eligible for all military and veterans benefits for which the noncitizen would have been eligible if, from the United States, the noncitizen had never—
 (a)been ordered removed; (b)been removed; or
 (c)voluntarily departed.
			7.Implementation
 (a)IdentificationThe Secretary shall identify cases involving any service member or veteran at risk of removal from the United States by—
 (1)inquiring of every noncitizen processed prior to initiating a removal proceeding whether the noncitizen is serving, or has served—
 (A)as a member of a regular or reserve component of the Armed Forces of the United States on active duty; or
 (B)as a member of a reserve component of the Armed Forces in an active status;
 (2)requiring U.S. Immigration and Customs Enforcement personnel to seek supervisory approval prior to initiating a removal proceeding against a service member or veteran; and
 (3)keeping records of any service member or veteran who has— (A)had removal proceedings initiated against them;
 (B)been detained; or (C)been removed.
					(b)Record annotation
 (1)In generalWhen the Secretary has identified a case under subsection (a), the Secretary shall annotate all immigration and naturalization records of the Department of Homeland Security relating to the noncitizen involved to—
 (A)reflect that identification; and
 (B)afford an opportunity to track the outcomes for the noncitizen.
 (2)AnnotationsEach annotation under paragraph (1) shall include— (A)the branch of military service in which each noncitizen served;
 (B)whether or not the noncitizen is serving, or has served, during a period of military hostilities described in section 329 of the Immigration and Nationality Act (8 U.S.C. 1440);
 (C)the immigration status of each noncitizen at the time of enlistment; (D)whether the noncitizen is serving honorably or was separated under honorable conditions;
 (E)the basis for which removal was sought; and (F)the crime for which conviction was obtained if the basis for removal was a criminal conviction.
 8.RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to implement this Act.